UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04605 FIRST OPPORTUNITY FUND, INC. (Exact name of registrant as specified in charter) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Address of principal executive offices) (Zip code) Fund Administrative Services, LLC 2344 Spruce Street, Suite A, Boulder, CO 80302 (Name and address of agent for service) Registrant’s Telephone Number, including Area Code: (303) 444-5483 Date of fiscal year end: March 31 Date of reporting period: July 1, 2013 – June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record For Period July 1, 2013 to June 30, 2014 Matter Shareholder Proposed For or Ticker Meeting Record Meeting Proposal by Issuer Vote Cast Vote Against Name of Issuer Symbol CUSIP Date Date Type Number Description of Matter to be Voted On or Holder (Yes or Abstain) (For or Against) Management FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 7/16/2013 5/24/2013 Annual 1 Election of directors. Nominees: 1) RICHARD C. ADKERSON Issuer Yes For For 2) ROBERT J. ALLISON, JR. Issuer Yes For For 3) ALAN R. BUCKWALTER, III Issuer Yes For For 4) ROBERT A. DAY Issuer Yes For For 5) JAMES C. FLORES Issuer Yes For For 6) GERALD J. FORD Issuer Yes For For 7) THOMAS A. FRY, III Issuer Yes For For 8) H. DEVON GRAHAM, JR. Issuer Yes For For 9) CHARLES C. KRULAK Issuer Yes For For 10) BOBBY LEE LACKEY Issuer Yes For For 11) JON C. MADONNA Issuer Yes For For 12) DUSTAN E. MCCOY Issuer Yes For For 13) JAMES R. MOFFETT Issuer Yes For For 14) B.M. RANKIN, JR. Issuer Yes For For 15) STEPHEN H. SIEGELE Issuer Yes For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Holder Yes Against For 5 STOCKHOLDER PROPOSAL REGARDING THE REQUIREMENT THAT OUR CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT MEMBER OF THE BOARD OF DIRECTORS. Holder Yes Against For 6 STOCKHOLDER PROPOSAL REGARDING THE ADOPTION BY THE BOARD OF DIRECTORS OF A POLICY ON BOARD DIVERSITY. Holder Yes Against For 7 STOCKHOLDER PROPOSAL REGARDING THE AMENDMENT OF OUR BYLAWS TO PERMIT STOCKHOLDERS HOLDING 15% OF OUR OUTSTANDING COMMON STOCK TO CALL A SPECIAL MEETING OF STOCKHOLDERS. Holder Yes For Against INDEPENDENCE BANK 7/18/2013 Annual 1 Election of directors. Nominees: 1) CHARLES W. THOMAS Issuer Yes For For 2) DAN T. DANIELS Issuer Yes For For 3) ROGER A. DE YOUNG JR. Issuer Yes For For 4) ROGER K. DUERR Issuer Yes For For 5) DENNIS D. SLATTERY Issuer Yes For For 6) KENT G. SNYDER Issuer Yes For For 7) JAMES R. WILBURN Issuer Yes For For 2 TO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS OF VAVRINEK, TRINE, DAY & CO., LLP AS THE BANK'S INDEPENDENT PUBLIC ACCOUNTANT AND AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For FORETHOUGHT FINANCIAL GROUP, INC. 99Z011U3 7/25/2013 Annual 1 Election of directors. Nominees: 1) JANE BOISSEAU Issuer Yes For For 2) CHRISTINE DETRICK Issuer Yes For For 3) MICHAEL DELVIN II Issuer Yes For For 4) DAVIS FULKERSON Issuer Yes For For 5) JOHN GRAF Issuer Yes For For 6) KIRK HACHIGAN Issuer Yes For For 7) NICHOLAS RASMUSSEN Issuer Yes For For 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT ACCOUNTING FIRM FOR 2013 Issuer Yes For For OLD LINE BANCSHARES, INC. OLBK 67984M100 8/15/2013 6/25/2013 Annual 1 Election of directors. Nominees: 1) JAMES W. CORNELSEN* Issuer Yes For For 2) JAMES F. DENT* Issuer Yes For For 3) JEFFREY A. RIVEST* Issuer Yes For For 4) CARLA HARGROVE MCGILL* Issuer Yes For For 5) WILLIAM J. HARNETT# Issuer Yes For For 6) MICHAEL J. SULLIVAN# Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF DIXON HUGHES GOODMAN, LLP AS INDEPENDENT PUBLIC ACCOUNTANTS TO AUDIT THE FINANCIAL STATEMENTS OF OLD LINE BANCSHARES, INC. FOR 2013. Issuer Yes For For 3 TO APPROVE ARTICLES OF AMENDMENT TO OLD LINE BANCSHARES, INC.'S ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK, PAR VALUE $0.01 PER SHARE, FROM 15,000,,000,000 SHARES. Issuer Yes For For 4 TO APPROVE AN AMENDMENT TO THE OLD LINE BANCSHARES, INC. 2, Issuer Yes For For 5 TO APPROVE A NON-BINDING ADVISORY PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For 6 TO APPROVE A NON-BINDING ADVISORY PROPOSAL REGARDING THE FREQUENCY WITH WHICH STOCKHOLDERS SHOULD VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes 1 Year For SI FINANCIAL GROUP, INC SIFI 78425V104 8/15/2013 5/31/2013 Annual 1 THE PROPOSAL TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 5, 2013, BY AND BETWEEN SI FINANCIAL GROUP, INC. AND NEWPORT BANCORP, INC., AND THE MERGER CONTEMPLATED THEREIN. Issuer Yes For For 2 THE PROPOSAL TO ADJOURN THE ANNUAL MEETING TO PERMIT THE FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE ANNUAL MEETING TO APPROVE THE AGREEMENT AND PLAN OF MERGER. Issuer Abstain Abstain Abstain 3 Election of directors. Nominees: 1) RHEO A. BROUILLARD Issuer Yes For For 2) ROGER ENGLE Issuer Yes For For 4 THE RATIFICATION OF THE APPOINTMENT OF WOLF & COMPANY, P.C. AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SI FINANCIAL GROUP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For 5 THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For NEWPORT BANCORP, INC. NFSB 8/15/2013 6/7/2013 Annual 1 THE PROPOSAL TO APPROVE AND ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 5, 2013, BY AND BETWEEN SI FINANCIAL GROUP, INC. AND NEWPORT BANCORP, INC., AND THE MERGER CONTEMPLATED THEREIN. Issuer Yes For For 2 THE PROPOSAL TO ADJOURN THE ANNUAL MEETING TO PERMIT THE FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE ANNUAL MEETING TO APPROVE THE AGREEMENT AND PLAN OF MERGER. Issuer Abstain Abstain Abstain 3 THE PROPOSAL TO APPROVE THE NON-BINDING, ADVISORY RESOLUTION APPROVING THE COMPENSATION PAYABLE TO THE NAMED EXECUTIVE OFFICERS OF THE COMPANY IN CONNECTION WITH THE MERGER. Issuer Yes For For 4 Election of directors. Nominees: 1) WILLIAM R. HARVEY Issuer Yes For For 2) KEVIN M. MCCARTHY Issuer Yes For For 5 THE RATIFICATION OF THE APPOINTMENT OF WOLF & COMPANY, P.C. AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NEWPORT BANCORP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013. Issuer Yes For For 6 A NON-BINDING, ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For 7 AN ADVISORY, NON-BINDING VOTE REGARDING THE FREQUENCY OF VOTING ON OUR EXECUTIVE COMPENSATION. Issuer Yes 1 Year For ENTERPRISE PRODUCTS PARTNERS L.P. EPD 9/30/2013 8/19/2013 Special 1 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2-TERM INCENTIVE PLAN. Issuer No NA NA 2 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EPD UNIT PURCHASE PLAN. Issuer No NA NA EAGLE BANCORP MONTANA, INC. EBMT 26942G100 10/24/2013 9/6/2013 Annual 1 Election of directors. Nominees: 1) RICK F. HAYS Issuer Yes For For 2) PETER J. JOHNSON Issuer Yes For For 3) MAUREEN J. RUDE Issuer Yes For For 2 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For For 3 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes 1 Year Against 4 RATIFICATION OF THE APPOINTMENT OF DAVIS, KINARD & CO., P.C. AS EAGLE BANCORP MONTANA, INC.'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Issuer Yes For For HARRIS CORPORATION HRS 10/25/2013 8/30/2013 Annual 1 Election of directors. Nominees: 1) WILLIAM M. BROWN Issuer Yes For For 2) PETER W. CHIARELLI Issuer Yes For For 3) THOMAS A. DATTILO Issuer Yes For For 4) TERRY D. GROWCOCK Issuer Yes For For 5) LEWIS HAY III Issuer Yes For For 6) VYOMESH I. JOSHI Issuer Yes For For 7) KAREN KATEN Issuer Yes For For 8) STEPHEN P. KAUFMAN Issuer Yes For For 9) LESLIE F. KENNE Issuer Yes For For 10) DAVID B. RICKARD Issuer Yes For For 11) DR. JAMES C. STOFFEL Issuer Yes For For 12) GREGORY T. SWIENTON Issuer Yes For For 13) HANSEL E. TOOKES II Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DISCLOSED IN PROXY STATEMENT. Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Issuer Yes For For CFS BANCORP, INC. CITZ 12525D102 10/29/2013 9/20/2013 Special 1 TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE THE AGREEMENT OF REORGANIZATION AND MERGER DATED MAY 13, 2, AND TO APPROVE THE TRANSACTIONS CONTEMPLATED THEREBY (THE "CFS MERGER PROPOSAL"). Issuer Yes For For 2 TO APPROVE ONE OR MORE ADJOURNMENTS OF THE CFS SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF THE CFS MERGER PROPOSAL. Issuer Abstain Abstain Abstain 3 TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION PAYABLE TO CFS' NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE CFS MERGER PROPOSAL. Issuer Yes For For ROYAL FINANCIAL, INC. RYFL 78027P109 10/29/2013 8/30/2013 Annual 1 Election of directors. Nominees: 1) JOHN T. DEMPSEY Issuer Yes For For 2) LEONARD SZWAJKOWSKI Issuer Yes For For 2 PROPOSAL TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Issuer Yes For For ORACLE CORPORATION ORCL 68389X105 10/31/2013 9/3/2013 Annual 1 Election of directors. Nominees: 1) JEFFREY S. BERG Issuer Yes For For 2) H. RAYMOND BINGHAM Issuer Yes For For 3) MICHAEL J. BOSKIN Issuer Yes For For 4) SAFRA A. CATZ Issuer Yes For For 5) BRUCE R. CHIZEN Issuer Yes For For 6) GEORGE H. CONRADES Issuer Yes For For 7) LAWRENCE J. ELLISON Issuer Yes For For 8) HECTOR GARCIA-MOLINA Issuer Yes For For 9) JEFFREY O. HENLEY Issuer Yes For For 10) MARK V. HURD Issuer Yes For For 11) NAOMI O. SELIGMAN Issuer Yes For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 APPROVAL OF AMENDMENT TO THE LONG-TERM EQUITY INCENTIVE PLAN. Issuer Yes For For 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2014. Issuer Yes For For 5 STOCKHOLDER PROPOSAL REGARDING ESTABLISHING A BOARD COMMITTEE ON HUMAN RIGHTS. Holder Yes Against For 6 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Holder Yes Against For 7 STOCKHOLDER PROPOSAL REGARDING VOTE TABULATION. Holder Yes Against For 8 STOCKHOLDER PROPOSAL REGARDING MULTIPLE PERFORMANCE METRICS. Holder Yes Against For 9 STOCKHOLDER PROPOSAL REGARDING QUANTIFIABLE PERFORMANCE METRICS. Holder Yes Against For HAMPDEN BANCORP, INC. HBNK 40867E107 11/5/2013 9/16/2013 Annual 1 Election of directors. Nominees: 1) THOMAS R. BURTON Issuer Yes For For 2) ARLENE PUTNAM Issuer Yes For For 3) RICHARD D. SUSKI Issuer Yes For For 4) LINDA SILVA THOMPSON Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF WOLF & COMPANY, P.C. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING JUNE 30, 2014. Issuer Yes For For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION. Issuer Yes For For 4 TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF HOLDING A VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes 1 Yr For 5 IF PROPERLY PRESENTED AT ANNUAL MEETING, TO VOTE UPON A PROPOSAL SUBMITTED BY A SHAREHOLDER OF COMPANY REQUESTING THAT THE BOARD EXPLORE AVENUES TO ENHANCE SHAREHOLDER VALUE THROUGH AN EXTRA-ORDINARY TRANSACTION (DEFINED HERE AS A TRANSACTION NOT IN ORDINARY COURSE OF BUSINESS OPERATIONS) INCLUDING, BUT NOT LIMITED TO, SELLING OR MERGING COMPANY WITH ANOTHER INSTITUTION. Holder Yes For Against CISCO SYSTEMS, INC. CSCO 17275R102 11/19/2013 9/20/2013 Annual 1 Election of directors. Nominees: 1) CAROL A. BARTZ Issuer Yes For For 2) MARC BENIOFF Issuer Yes For For 3) GREGORY Q. BROWN Issuer Yes For For 4) M. MICHELE BURNS Issuer Yes For For 5) MICHAEL D. CAPELLAS Issuer Yes For For 6) JOHN T. CHAMBERS Issuer Yes For For 7) BRIAN L. HALLA Issuer Yes For For 8) DR. JOHN L. HENNESSY Issuer Yes For For 9) DR. KRISTINA M. JOHNSON Issuer Yes For For 10) RODERICK C. MCGEARY Issuer Yes For For 11) ARUN SARIN Issuer Yes For For 12) STEVEN M. WEST Issuer Yes For For 2 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE 2 Issuer Yes For For 3 APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. Issuer Yes For For 4 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2014. Issuer Yes For For 5 APPROVAL TO HAVE CISCO HOLD A COMPETITION FOR GIVING PUBLIC ADVICE ON THE VOTING ITEMS IN THE PROXY FILING FOR CISCO'S 2 Holder Yes Against For HF FINANCIAL CORP. HFFC 11/21/2013 9/25/2013 Annual 1 Election of directors. Nominees: 1) JAMES W. ABBOTT Issuer Yes For For 2) ROBERT L. HANSON Issuer Yes For For 2 NON-BINDING STOCKHOLDER APPROVAL OF THE NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 3 ADVISORY VOTE ON THE FREQUENCY OF THE NON-BINDING RESOLUTION TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes 1 Yr For 4 TO RATIFY THE APPOINTMENT OF EIDE BAILLY, LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Issuer Yes For For AUBURN BANCORP, INC. ABBB 11/26/2013 10/1/2013 Annual 1 Election of directors. Nominees: 1) BONNIE G. ADAMS Issuer Yes For For 2) CLAIRE D. THOMPSON Issuer Yes For For 2 THE RATIFICATION OF BERRY DUNN AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2013. Issuer Yes For For DREYFUS TREASURY & AGENCY CASH MANAGEMENT DTRXX 12/6/2013 10/11/2013 Special 1 Election of directors. Nominees: 1) GORDON J. DAVIS Issuer Yes For For 2) WHITNEY I. GERARD Issuer Yes For For 3) ROBIN A. MELVIN Issuer Yes For For 4) NATHAN LEVENTHAL Issuer Yes For For 5) ROSLYN M. WATSON Issuer Yes For For LINN ENERGY, LLC LINE 12/16/2013 11/14/2013 Annual 1 Election of directors. Nominees: 1) GEORGE A. ALCORN Issuer Yes For For 2) DAVID D. DUNLAP Issuer Yes For For 3) MARK E. ELLIS Issuer Yes For For 4) MICHAEL C. LINN Issuer Yes For For 5) JOSEPH P. MCCOY Issuer Yes For For 6) JEFFREY C. SWOVELAND Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANT FOR LINN FOR 2013. Issuer Yes For For 3 APPROVAL OF THE ISSUANCE OF LINN UNITS TO LINNCO, LLC ("LINNCO") IN EXCHANGE FOR THE CONTRIBUTION OF BERRY PETROLEUM COMPANY ("BERRY") TO LINN PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 20, 2013, AS AMENDED BY AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 3, 2013, AND AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER, DATED AS OF NOVEMBER 13, 2013, BY AND AMONG BERRY, BACCHUS HOLDCO, INC., A DIRECT WHOLLY OWNED SUBSIDIARY OF BERRY ("HOLDCO"), BACCHUS MERGER SUB, INC., A DIRECT WHOLLY OWNED SUBSIDIARY OF HOLDCO, LINNCO, LINN ACQUISITION COMPANY, LLC, A DIRECT WHOLLY OWNED SUBSIDIARY OF LINNCO, AND LINN, AS SUCH AGREEMENT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT") AND THE CONTRIBUTION AGREEMENT DATED FEBRUARY 20, 2013, AS AMENDED BY AMENDMENT NO. 1 TO CONTRIBUTION AGREEMENT, DATED AS OF NOVEMBER 3, 2 Issuer Yes For For 4 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE LINN ENERGY, LLC AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN (THE "LTIP"), WHICH INCREASES THE TOTAL NUMBER OF LINN UNITS AUTHORIZED TO BE ISSUED UNDER THE LTIP FROM 12,200,,000,000 UNITS. Issuer Yes For For 5 APPROVAL OF ANY ADJOURNMENT OF THE LINN ANNUAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF ALL OF THE PROPOSALS VOTED ON BY THE LINN UNITHOLDERS AT THE LINN ANNUAL MEETING. Issuer Abstain Abstain Abstain PERPETUAL FEDERAL SAVINGS BANK PFOH 1/22/2014 11/27/2013 Annual 1 Election of Directors. Nominees: 1) C. EDWARD STOCKSDALE* Issuer Yes For For 2) CHARLES L. SWEETING* Issuer Yes For For 3) DAVID P. VERNON* Issuer Yes For For 4) M. TODD WOODRUFF# Issuer Yes For For INDEPENDENCE BANK 1/23/2014 Special 1 TO APPROVE THE PRINCIPAL TERMS OF THE MERGER, AS DESCRIBED IN THE PLAN AND AGREEMENT OF MERGER DATED NOVEMBER 4, 2013, AS AMENDED ON NOVEMBER 26, 2013. Issuer Yes For For 2 TO APPROVE AN AMENDMENT TO THE ARTICLES OF INCORPORATION OF INDY TO AUTHORIZE UP TO 1,000, Issuer Yes For For 3 TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SHAREHOLDDER MEETING TO A LATER DATE OR DATES IF NECESSARY TO SOLICIT ADDITIONAL PROXIES. Issuer Abstain Abstain Abstain MALVERN BANCORP INC. MLVF 2/6/2014 12/18/2013 Annual 1 Election of Directors. Nominees: 1) GEORGE E. STEINMETZ* Issuer Yes For For 2) STEPHEN P. SCARTOZZI* Issuer Yes For For 3) JOHN O'GRADY* Issuer Yes For For 4) RALPH K. PACKARD# Issuer Yes For For 2 PROPOSAL TO ADOPT A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS MALVERN BANCORP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014. Issuer Yes For For SQUARE 1 FINANCIAL 90SQF1991 2/4/2014 Special 1 APPROVAL OF THE AMENDMENT OF THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK. Issuer Yes For For 2 APPROVAL OF THE AMENDMENT OF THE SQUARE 1 FINANCIAL, INC. 2 Issuer Yes For For SOUTH STREET SECURITIES HOLDINGS, INC. 999C144A 4/16/2014 3/1/2014 Annual 1 AMENDMENT TO THE CERTIFICATE OF INCORPORATION AND BYLAWS. Issuer Yes Against Against 2 Election of Directors. Nominees: 1) KARSTEN BERLAGE Issuer Yes For For 2) ART CERTOSIMO Issuer Yes For For 3 RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR FISCAL YEAR 2014. Issuer Yes For For 4 IN THEIR DISCRETION, ON ANY OTHER MATTERS THAT MAY PROPERLY COME BEFORE THE MEETING. Issuer Abstain Abstain Abstain RMR REAL ESTATE INCOME FUND RIF 76970B101 4/23/2014 2/14/2014 Annual 1 ELECTION OF CLASS I TRUSTEE: JOHN L. HARRINGTON Issuer Yes For For 2 IN THEIR DISCRETION, THE PROXY HOLDERS ARE AUTHORIZED TO VOTE AND OTHERWISE REPRESENT THE UNDERSIGNED ON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR AT ANY ADJOURNMENTS, POSTPONEMENTS OR DELAYS THEREOF. Issuer NA NA NA CITIZENS & NORTHERN CORPORATION CZNC 4/17/2014 2/13/2014 Annual 1 Election of Directors. Nominees: 1) DENNIS F. BEARDSLEE Issuer Yes For For 2) JAN E. FISHER Issuer Yes For For 3) ANN M. TYLER Issuer Yes For For 2 TO APPROVE, IN AN ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF THE FIRM OF PARENTEBEARD LLC AS INDEPENDENT AUDITORS. Issuer Yes For For LINN ENERGY, LLC LINE 4/22/2014 3/3/2014 Annual 1 Election of Directors. Nominees: 1) MARK E. ELLIS Issuer Yes For For 2) DAVID D. DUNLAP Issuer Yes For For 3) STEPHEN J. HADDEN Issuer Yes For For 4) MICHAEL C. LINN Issuer Yes For For 5) JOSEPH P. MCCOY Issuer Yes For For 6) JEFFREY C. SWOVELAND Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANT OF LINN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For 3 TO PROVIDE A NON-BINDING ADVISORY VOTE APPROVING LINN'S EXECUTIVE COMPENSATION PROGRAM. Issuer Yes For For RIVER VALLEY BANCORP RIVR 4/16/2014 2/21/2014 Annual 1 Election of Directors. Nominees: 1) MICHAEL J. HENSLEY Issuer Yes For For 2) L.S. LIVERS, M.S., R.D. Issuer Yes For For 2 PROPOSAL TO APPROVE THE RIVER VALLEY BANCORP 2 Issuer Yes For For 3 APPROVAL AND RATIFICATION OF THE APPOINTMENT OF BKD, LLP AS AUDITORS FOR RIVER VALLEY BANCORP FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014. Issuer Yes For For 4 APPROVAL, ON AN ADVISORY BASIS, OF THE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS INCLUDED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Issuer Yes For For SOUTHERN NATIONAL BANCORP OF VA, INC. SONA 4/24/2014 3/4/2014 Annual 1 Election of Directors. Nominees: 1) FREDERICK L. BOLLERER Issuer Yes For For 2) NEIL J. CALL Issuer Yes For For 3) JOHN J. FORCH Issuer Yes For For 2 RATIFICATION OF THE APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For 3 APPROVAL OF AN ADVISORY (NON-BINDING) PROPOSAL ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For JOHNSON & JOHNSON JNJ 4/24/2014 2/25/2014 Annual 1 Election of Directors. Nominees: 1) MARY SUE COLEMAN Issuer Yes For For 2) JAMES G. CULLEN Issuer Yes For For 3) IAN E. L. DAVIS Issuer Yes For For 4) ALEX GORSKY Issuer Yes For For 5) SUSAN L. LINDQUIST Issuer Yes For For 6) MARK B. MCCLELLAN Issuer Yes For For 7) ANNE M. MULCAHY Issuer Yes For For 8) LEO F. MULLIN Issuer Yes For For 9) WILLIAM D. PEREZ Issuer Yes For For 10) CHARLES PRINCE Issuer Yes For For 11) A. EUGENE WASHINGTON Issuer Yes For For 12) RONALD A. WILLIAMS Issuer Yes For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 3 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Issuer Yes For For 4 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Holder Yes Against For COHEN & STEERS INFRASTRUCTURE FUND, INC. UTF 19248A109 4/24/2014 2/21/2014 Annual 1 Election of Directors. Nominees: 1) BONNIE COHEN Issuer Yes For For 2) MICHAEL CLARK Issuer Yes For For 3) RICHARD E. KROON Issuer Yes For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 4/29/2014 2/28/2014 Annual 1 Election of Directors. Nominees: 1) A.J.P. BELDA Issuer Yes For For 2) W.R. BRODY Issuer Yes For For 3) K.I. CHENAULT Issuer Yes For For 4) M.L. ESKEW Issuer Yes For For 5) D.N. FARR Issuer Yes For For 6) S.A. JACKSON Issuer Yes For For 7) A.N. LIVERIS Issuer Yes For For 8) W.J. MCNERNEY, JR. Issuer Yes For For 9) J.W. OWENS Issuer Yes For For 10) V.M. ROMETTY Issuer Yes For For 11) J.E. SPERO Issuer Yes For For 12) S. TAUREL Issuer Yes For For 13) L.H. ZAMBRANO Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION () Issuer Yes For For 4 APPROVAL OF LONG-TERM INCENTIVE PERFORMANCE TERMS FOR CERTAIN EXECUTIVES PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE () Issuer Yes For For 5 ADOPTION OF THE IBM 2(() Issuer Yes For For 6 STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES (() Holder Yes Against For 7 STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () Holder Yes For Against 8 STOCKHOLDER PROPOSAL TO LIMIT ACCELERATED EXECUTIVE PAY () Holder Yes For Against WELLS FARGO & COMPANY WFC 4/29/2014 3/4/2014 Annual 1 Election of Directors. Nominees: 1) JOHN D. BAKER II Issuer Yes For For 2) ELAINE L. CHAO Issuer Yes For For 3) JOHN S. CHEN Issuer Yes For For 4) LLOYD H. DEAN Issuer Yes For For 5) SUSAN E. ENGEL Issuer Yes For For 6) ENRIQUE HERNANDEZ, JR. Issuer Yes For For 7) DONALD M. JAMES Issuer Yes For For 8) CYNTHIA H. MILLIGAN Issuer Yes For For 9) FEDERICO F. PENA Issuer Yes For For 10) JAMES H. QUIGLEY Issuer Yes For For 11) JUDITH M. RUNSTAD Issuer Yes For For 12) STEPHEN W. SANGER Issuer Yes For For 13) JOHN G. STUMPF Issuer Yes For For 14) SUSAN G. SWENSON Issuer Yes For For 2 VOTE ON AN ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Yes For For 4 ADOPT A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Holder Yes Against For 5 REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Holder Yes Against For REPUBLIC FIRST BANCORP, INC. FRBK 4/29/2014 3/17/2014 Annual 1 Election of Directors. Nominees: 1) HARRY D. MADONNA Issuer Yes For For 2) BRIAN P. TIERNEY Issuer Yes For For 2 APPROVAL OF THE 2, INC. EQUITY INCENTIVE PLAN. Issuer Yes Against Against 3 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For VALLEY COMMERCE BANCORP VCBP 4/29/2014 3/14/2014 Annual 1 Election of Directors. Nominees: 1) WALTER A. DWELLE Issuer Yes For For 2) DONALD A. GILLES Issuer Yes For For 3) PHILIP R. HAMMON, JR. Issuer Yes For For 4) RUSSELL F. HURLEY Issuer Yes For For 5) FRED P. LOBUE, JR. Issuer Yes For For 6) KENNETH H. MACKLIN Issuer Yes For For 7) BARRY R. SMITH Issuer Yes For For 8) ALLAN W. STONE Issuer Yes For For TO RATIFY THE BOARD OF DIRECTORS' SELECTION OF CROWE HORWATH, LLP, INDEPENDENT PUBLIC ACCOUNTANTS, TO SERVE AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For XENITH BANKSHARES, INC. XBKS 98410X105 5/1/2014 3/14/2014 Annual 1 Election of Directors. Nominees: 1) LARRY L. FELTON Issuer Yes For For 2) PALMER P. GARSON Issuer Yes For For 3) PATRICK D. HANLEY Issuer Yes For For 4) PETER C. JACKSON Issuer Yes For For 5) T. GAYLON LAYFIELD, III Issuer Yes For For 6) MICHAEL A. MANCUSI Issuer Yes For For 7) ROBERT J. MERRICK Issuer Yes For For 8) SCOTT A. REED Issuer Yes For For 9) MARK B. SISISKY Issuer Yes For For 10) THOMAS G. SNEAD, JR. Issuer Yes For For 2 APPROVAL OF THE XENITH BANKSHARES, INC. 2, AS AMENDED. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For 4 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For OAK RIDGE FINANCIAL SERVICES, INC. BKOR 5/1/2014 3/20/2014 Annual 1 Election of Directors. Nominees: 1) LYNDA J. ANDERSON* Issuer Yes For For 2) DOUGLAS G. BOIKE* Issuer Yes For For 3) BILLY R. KANOY* Issuer Yes For For 4) STEPHEN S. NEAL# Issuer Yes For For 5) THOMAS W. WAYNE# Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF ELLIOTT DAVIS, PLLC, AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For HOME BANCORP INC HBCP 43689E107 5/6/2014 3/17/2014 Annual 1 Election of Directors. Nominees: 1) PAUL J. BLANCHET, III* Issuer Yes For For 2) MARC W. JUDICE* Issuer Yes For For 3) JOHN W. BORDELON# Issuer Yes For For 2 PROPOSAL TO APPROVE THE HOME BANCORP, INC. 2 Issuer Yes For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF PORTER KEADLE MOORE, LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For SANOFI SNY 80105N105 5/5/2014 3/27/2014 Annual 1 APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2013. Issuer No NA NA 2 APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2013. Issuer No NA NA 3 APPROPRIATION OF PROFITS; DECLARATION OF DIVIDEND. Issuer No NA NA 4 APPROVAL OF THE AGREEMENTS AND UNDERTAKINGS REFERRED TO IN ARTICLES L. 225-38 ET SEQ. OF THE FRENCH COMMERCIAL CODE. Issuer No NA NA 5 RENEWAL OF A DIRECTOR (CHRISTOPHER VIEHBACHER). Issuer No NA NA 6 RENEWAL OF A DIRECTOR (ROBERT CASTAIGNE) No 7 RENEWAL OF A DIRECTOR (CHRISTIAN MULLIEZ). Issuer No NA NA 8 APPOINTMENT OF A DIRECTOR (PATRICK KRON). Issuer No NA NA 9 ADVISORY VOTE ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED TO MR. SERGE WEINBERG, CHAIRMAN OF THE BOARD OF DIRECTORS. Issuer No NA NA 10 ADVISORY VOTE ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED TO CHRISTOPHER VIEHBACHER, CHIEF EXECUTIVE OFFICER. Issuer No NA NA 11 AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY. Issuer No NA NA 12 POWERS FOR FORMALITIES. Issuer No NA NA REPUBLIC SERVICES, INC. RSG 5/8/2014 3/11/2014 Annual 1 Election of Directors. Nominees: 1) JAMES W. CROWNOVER Issuer Yes For For 2) TOMAGO COLLINS Issuer Yes For For 3) ANN E. DUNWOODY Issuer Yes For For 4) WILLIAM J. FLYNN Issuer Yes For For 5) MICHAEL LARSON Issuer Yes For For 6) W. LEE NUTTER Issuer Yes For For 7) RAMON A. RODRIGUEZ Issuer Yes For For 8) DONALD W. SLAGER Issuer Yes For For 9) ALLAN C. SORENSEN Issuer Yes For For 10) JOHN M. TRANI Issuer Yes For For 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 APPROVAL OF THE AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN. Issuer Yes For For 5 STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Holder Yes Against For 6 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Holder Yes Against For PHILIP MORRIS INTERNATIONAL INC. PM 5/7/2014 3/14/2014 Annual 1 Election of Directors. Nominees: 1) HAROLD BROWN Issuer Yes For For 2) ANDRE CALANTZOPOULOS Issuer Yes For For 3) LOUIS C. CAMILLERI Issuer Yes For For 4) JENNIFER LI Issuer Yes For For 5) SERGIO MARCHIONNE Issuer Yes For For 6) KALPANA MORPARIA Issuer Yes For For 7) LUCIO A. NOTO Issuer Yes For For 8) ROBERT B. POLET Issuer Yes For For 9) CARLOS SLIM HELU Issuer Yes For For 10) STEPHEN M. WOLF Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Issuer Yes For For 3 ADVISORY VOTE APPROVING EXECUTIVE COMPENSATION Issuer Yes For For 4 SHAREHOLDER PROPOSAL 1 - LOBBYING Holder Yes Against For 5 SHAREHOLDER PROPOSAL 2 - ANIMAL TESTING Holder Yes Against For TOTAL S.A. TOT 89151E109 5/16/2014 4/8/2014 Annual 1 APPROVAL OF FINANCIAL STATEMENTS OF THE PARENT COMPANY FOR THE 2 Issuer Yes For For 2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS FOR THE 2 Issuer Yes For For 3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND. Issuer Yes For For 4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY. Issuer Yes For For 5 RENEWAL OF THE APPOINTMENT OF MS. PATRICIA BARBIZET AS A DIRECTOR. Issuer Yes For For 6 RENEWAL OF THE APPOINTMENT OF MS. MARIE-CHRISTINE COISNE-ROQUETTE AS A DIRECTOR. Issuer Yes For For 7 RENEWAL OF THE APPOINTMENT OF MR. PAUL DESMARAIS, JR AS A DIRECTOR. Issuer Yes For For 8 RENEWAL OF THE APPOINTMENT OF MS. BARBARA KUX AS A DIRECTOR. Issuer Yes For For 9 ADVISORY OPINION ON THE ELEMENTS OF COMPENSATION DUE OR GRANTED FOR FISCAL YEAR ENDED DECEMBER 31, 2, CHAIRMAN AND CHIEF EXECUTIVE OFFICER. Issuer Yes For For 10 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES AND/OR ANY SECURITIES PROVIDING ACCESS TO THE COMPANY'S SHARE CAPITAL WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS OR BY CAPITALIZING PREMIUMS, RESERVES, SURPLUSES OR OTHER LINE ITEMS. Issuer Yes For For 11 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Issuer Yes For For 12 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED, IN THE EVENT OF SURPLUS DEMAND IN CASE OF SHARE CAPITAL INCREASE WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Issuer Yes For For 13 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED TO REMUNERATE IN-KIND CONTRIBUTIONS. Issuer Yes For For 14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED IN ARTICLES L. 3332-18 AND FOLLOWING OF THE FRENCH LABOUR CODE, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED DUE TO THE SUBSCRIPTION OF SHARES BY GROUP EMPLOYEES. Issuer Yes For For 15 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL RESERVED FOR CATEGORIES OF BENEFICIARIES IN A TRANSACTION RESERVED FOR EMPLOYEES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS. Issuer Yes For For 16 AUTHORIZATION TO GRANT RESTRICTED SHARES OF THE COMPANY TO EMPLOYEES OF THE GROUP AS WELL AS TO EXECUTIVE DIRECTORS OF THE COMPANY OR OTHER COMPANIES OF THE GROUP, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED IN FAVOR OF THE BENEFICIARIES OF SUCH SHARE ALLOCATIONS. Issuer Yes For For 17 AMENDMENT OF ARTICLE 11 OF THE COMPANY'S ARTICLES OF ASSOCIATION TO DETERMINE THE APPOINTMENT PROCEDURES OF THE DIRECTOR(S) REPRESENTING EMPLOYEES PURSUANT TO THE FRENCH LAW OF JUNE 14, 2013, ON THE PROTECTION OF EMPLOYMENT AND TO INTEGRATE TECHNICAL CHANGES CONCERNING CERTAIN PROVISIONS REGARDING THE DIRECTORS REPRESENTING EMPLOYEE SHAREHOLDERS. Issuer Yes For For 18 AMENDMENT OF ARTICLE 12 OF THE COMPANY'S ARTICLES OF ASSOCIATION IN ORDER TO SET THE LIMIT ON THE AGE OF THE CHAIRMAN OF THE BOARD AT 70 YEARS. Issuer Yes For For 19 AMENDMENT OF ARTICLE 15 OF THE COMPANY'S ARTICLES OF ASSOCIATION IN ORDER TO SET THE LIMIT ON THE AGE OF THE PRESIDENT AT 67 YEARS. Issuer Yes For For 20 AMENDMENT OF ARTICLE 17 OF THE COMPANY'S ARTICLES OF ASSOCIATION FOR HARMONIZATION PURPOSES WITH THE FRENCH ORDER OF DECEMBER 9, 2010, IMPLEMENTING INTO FRENCH LEGISLATION THE EUROPEAN DIRECTIVE REGARDING THE RIGHT OF SHAREHOLDERS TO BE REPRESENTED AT SHAREHOLDERS' MEETINGS BY ANY PERSON OF THEIR CHOICE. Issuer Yes For For 21 CIRCULATION OF A QUARTERLY NEWSLETTER BY THE EMPLOYEE DIRECTORS AND THE DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS. Holder Yes Against For 22 COMPONENTS OF THE COMPENSATION OF EXECUTIVE DIRECTORS AND EMPLOYEES LINKED TO INDUSTRIAL SAFETY INDICATORS. Holder Yes Against For 23 EXPANSION OF INDIVIDUAL SHARE OWNERSHIP (LOYALTY DIVIDEND). Holder Yes Against For 24 INCLUSION OF EMPLOYEE DIRECTOR(S) IN THE BOARD OF DIRECTORS' ORGANIZATION (AMENDMENT OF PARAGRAPH 5, ARTICLE 12 OF THE ARTICLES OF ASSOCIATION TO PROVIDE FOR THE PARTICIPATION OF EMPLOYEE DIRECTORS IN ALL THE BOARD'S COMMITTEES). Holder Yes Against For 25 DISTRIBUTION OF ATTENDANCE FEES (AMENDMENT OF PARAGRAPH 7, ARTICLE 12 OF THE ARTICLES OF ASSOCIATION TO PROVIDE FOR A DISTRIBUTION OF ATTENDANCE FEES BASED ON THE ACTUAL TIME SPENT BY DIRECTORS AT BOARD MEETINGS). Holder Yes Against For FIRST MERCHANTS CORPORATION FRME 5/12/2014 3/4/2014 Annual 1 Election of Directors. Nominees: 1) RODERICK ENGLISH Issuer Yes For For 2) GARY J. LEHMAN Issuer Yes For For 3) JEAN L. WOJTOWICZ Issuer Yes For For 4) F. HOWARD HALDERMAN Issuer Yes For For 2 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF FIRST MERCHANTS CORPORATION'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF THE FIRM BKD, LLP AS THE INDEPENDENT AUDITOR FOR 2014. Issuer Yes For For SI FINANCIAL GROUP, INC SIFI 78425V104 5/14/2014 3/12/2014 Annual 1 Election of Directors. Nominees: 1) MARK D. ALLIOD Issuer Yes For For 2) MICHAEL R. GARVEY Issuer Yes For For 3) ROBERT O. GILLARD Issuer Yes For For 4) KATHLEEN A. NEALON Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF WOLF & COMPANY, P.C. AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SI FINANCIAL GROUP, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For 3 THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For ALTRIA GROUP, INC. MO 02209S103 5/14/2014 3/24/2014 Annual 1 Election of Directors. Nominees: 1) GERALD L. BALILES Issuer Yes For For 2) MARTIN J. BARRINGTON Issuer Yes For For 3) JOHN T. CASTEEN III Issuer Yes For For 4) DINYAR S. DEVITRE Issuer Yes For For 5) THOMAS F. FARRELL II Issuer Yes For For 6) THOMAS W. JONES Issuer Yes For For 7) DEBRA J. KELLY-ENNIS Issuer Yes For For 8) W. LEO KIELY III Issuer Yes For For 9) KATHRYN B. MCQUADE Issuer Yes For For 10) GEORGE MUNOZ Issuer Yes For For 11) NABIL Y. SAKKAB Issuer Yes For For 2 RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS Issuer Yes For For 4 SHAREHOLDER PROPOSAL - PREPARATION OF HEALTH EFFECT AND CESSATION MATERIALS FOR POOR AND LESS FORMALLY EDUCATED TOBACCO CONSUMERS Holder Yes Against For 5 SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Holder Yes Against For REDWOOD FINANCIAL, INC. REDW 5/14/2014 3/14/2014 Annual 1 Election of Directors. Nominees: 1) JAMES P. TERSTEEG Holder Yes For For 2) J. SCOTT NELSON Holder Yes For For 2 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Holder Abstain Abstain Abstain KOHL'S CORPORATION KSS 5/15/2014 3/12/2014 Annual 1 Election of Directors. Nominees: 1) PETER BONEPARTH Issuer Yes For For 2) STEVEN A. BURD Issuer Yes For For 3) DALE E. JONES Issuer Yes For For 4) KEVIN MANSELL Issuer Yes For For 5) JOHN E. SCHLIFSKE Issuer Yes For For 6) FRANK V. SICA Issuer Yes For For 7) PETER M. SOMMERHAUSER Issuer Yes For For 8) STEPHANIE A. STREETER Issuer Yes For For 9) NINA G. VACA Issuer Yes For For 10) STEPHEN E. WATSON Issuer Yes For For 2 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 3 ADVISORY VOTE ON APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. Issuer Yes For For 4 SHAREHOLDER PROPOSAL: EXECUTIVES TO RETAIN SIGNIFICANT STOCK. Holder Yes Against For 5 SHAREHOLDER PROPOSAL: ANNUAL REPORT ON THE COSTS, BENEFITS AND SCIENTIFIC SUPPORT FOR SUSTAINABILITY INITIATIVES. Holder Yes Against For THIRD CENTURY BANCORP. TDCB 5/21/2014 3/14/2014 Annual 1 Election of Directors. Nominees: 1) KYLE E. KASTING Issuer Yes For For 2) ROBERT D. SCHAFSTALL Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF BKD LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For BANK OF COMMERCE HOLDINGS BOCH 06424J103 5/20/2014 3/31/2014 Annual 1 Election of Directors. Nominees: 1) ORIN N. BENNETT Issuer Yes For For 2) GARY R. BURKS Issuer Yes For For 3) JOSEPH Q. GIBSON Issuer Yes For For 4) RANDALL S. ESLICK Issuer Yes For For 5) JON W. HALFHIDE Issuer Yes For For 6) LINDA J. MILES Issuer Yes For For 7) DAVID H. SCOTT Issuer Yes For For 8) TERENCE J. STREET Issuer Yes For For 9) LYLE L. TULLIS Issuer Yes For For THE RATIFICATION OF THE SELECTION OF MOSS ADAMS, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Yes For For THE ADOPTION OF THE NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For GEORGETOWN BANCORP INC. GTWN 5/20/2014 3/27/2014 Annual 1 Election of Directors. Nominees: 1) ROBERT E. BALLETTO Issuer Yes For For 2) STEPHEN L. FLYNN Issuer Yes For For 3) THOMAS L. HAMELIN Issuer Yes For For 4) J. RICHARD MURPHY Issuer Yes For For THE RATIFICATION OF SHATSWELL MACLEOD & COMPANY, P. C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For AN ADVISORY, NON-BINDING RESOLUTION TO APPROVE THE EXECUTIVE COMPENSATION DESCRIBED IN THE PROXY STATEMENT. Issuer Yes For For THE APPROVAL OF THE GEORGETOWN BANCORP, INC. 2 Issuer Yes For For SOUTHERN FIRST BANCSHARES, INC. SFST 5/20/2014 4/1/2014 Annual 1 Election of Directors. Nominees: 1) ANDREW B. CAJKA Issuer Yes For For 2) ANNE S. ELLEFSON Issuer Yes For For 3) FRED GILMER, JR. Issuer Yes For For 4) TECUMSEH HOOPER, JR. Issuer Yes For For 2 PROPOSAL TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT (THIS IS A NON-BINDING, ADVISORY VOTE). Issuer Yes For For 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE 2, INC. STOCK INCENTIVE PLAN TO INCREASE BY 200, Issuer Yes For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ELLIOTT DAVIS, LLC AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For JPMORGAN CHASE & CO. JPM 46625H100 5/20/2014 3/21/2014 Annual 1 Election of Directors. Nominees: 1) LINDA B. BAMMANN Issuer Yes For For 2) JAMES A. BELL Issuer Yes For For 3) CRANDALL C. BOWLES Issuer Yes For For 4) STEPHEN B. BURKE Issuer Yes For For 5) JAMES S. CROWN Issuer Yes For For 6) JAMES DIMON Issuer Yes For For 7) TIMOTHY P. FLYNN Issuer Yes For For 8) LABAN P. JACKSON, JR. Issuer Yes For For 9) MICHAEL A. NEAL Issuer Yes For For 10) LEE R. RAYMOND Issuer Yes For For 11) WILLIAM C. WELDON Issuer Yes For For 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Issuer Yes For For 3 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 4 LOBBYING REPORT - REQUIRE ANNUAL REPORT ON LOBBYING Holder Yes Against For 5 SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO 15% RATHER THAN 20% AND REMOVE PROCEDURAL PROVISIONS Holder Yes For Against 6 CUMULATIVE VOTING - REQUIRE CUMULATIVE VOTING FOR DIRECTORS RATHER THAN ONE-SHARE ONE-VOTE Holder Yes For Against OCEAN SHORE HOLDING CO. OSHC 67501R103 5/21/2014 3/26/2014 Annual 1 Election of Directors: Nominees: 1) CHRISTOPHER J. FORD Issuer Yes For For 2) JOHN L. VAN DUYNE, JR. Issuer Yes For For 3) D.F. MCCROSSON, ESQ. Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF OCEAN SHORE HOLDING CO. FOR THE YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For 3 THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For CENTRAL VALLEY COMMUNITY BANCORP CVCY 5/21/2014 3/24/2014 Annual 1 Election of Directors. Nominees: 1) SIDNEY B. COX Issuer Yes For For 2) DANIEL N. CUNNINGHAM Issuer Yes For For 3) EDWIN S. DARDEN, JR. Issuer Yes For For 4) DANIEL J. DOYLE Issuer Yes For For 5) STEVEN D. MCDONALD Issuer Yes For For 6) LOUIS MCMURRAY Issuer Yes For For 7) JOSEPH B. WEIRICK Issuer Yes For For 8) WILLIAM S. SMITTCAMP Issuer Yes For For 9) F.T. ELLIOTT, IV Issuer Yes For For 2 TO APPROVE THE PROPOSAL TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S 2 Issuer Yes For For FIRST CAPITAL BANCORP, INC. FCVA 5/21/2014 4/4/2014 Annual 1 Election of Directors. Nominees: 1) GERALD BLAKE Issuer Yes For For 2) GRANT S. GRAYSON Issuer Yes For For 3) GERALD H. YOSPIN Issuer Yes For For 4) MARTIN L. BRILL Issuer Yes For For 2 PROPOSAL TO AMEND THE FIRST CAPITAL BANCORP, INC. 2,000 SHARES. Issuer Yes For For 3 PROPOSAL TO RATIFY THE APPOINTMENT OF CHERRY, BEKAERT, LLP. Issuer Yes For For LIBERTY BANCORP, INC. LBCP 53017Q102 5/21/2014 3/25/2014 Annual 1 Election of Directors. Nominees: 1) BRENT GILES Issuer Yes For For 2) DENNIS FISHER Issuer Yes For For 2 PROPOSAL TO RATIFY AND APPROVE THE SELECTION OF BKD, LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANT FOR THE YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For METRO BANCORP, INC. METR 59161R101 5/22/2014 3/31/2014 Annual 1 Election of Directors. Nominees: 1) GARY L. NALBANDIAN Issuer Yes For For 2) JAMES R. ADAIR Issuer Yes For For 3) JOHN J. CARDELLO, CPA Issuer Yes For For 4) DOUGLAS S. GELDER Issuer Yes For For 5) ALAN R. HASSMAN Issuer Yes For For 6) J. RODNEY MESSICK Issuer Yes For For 7) H.C. METTE, ESQUIRE Issuer Yes For For 8) MICHAEL A. SERLUCO Issuer Yes For For 9) SAMIR J. SROUJI, M.D. Issuer Yes For For 2 ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014 Issuer Yes For For 4 TAKE ACTION ON OTHER BUSINESS, WHICH MAY PROPERLY COME BEFORE THE MEETING Issuer Abstain Abstain Abstain EASTERN VIRGINIA BANKSHARES, INC. EVBS 5/22/2014 4/2/2014 Annual 1 Election of Directors. Nominees: 1) W. RAND COOK Issuer Yes For For 2) CHARLES R. REVERE Issuer Yes For For 3) F.L. GARRETT, III Issuer Yes For For 4) JOE A. SHEARIN Issuer Yes For For 5) IRA C. HARRIS, PHD, CPA Issuer Yes For For 6) BORIS M. GUTIN Issuer Yes For For 7) LESLIE E. TAYLOR, CPA Issuer Yes For For 8) WILLIAM L. LEWIS Issuer Yes For For 9) MICHAEL E. FIORE, P.E. Issuer Yes For For 10) JAY T. THOMPSON, III Issuer Yes For For 11) W. GERALD COX Issuer Yes For For 12) ERIC A. JOHNSON Issuer Yes For For 13) W. LESLIE KILDUFF, JR. Issuer Yes For For 2 TO APPROVE ON AN ADVISORY (NON-BINDING) BASIS THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 TO APPROVE ON AN ADVISORY (NON-BINDING) BASIS THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. Issuer Yes 1 Yr For 4 TO RATIFY THE AUDIT AND RISK OVERSIGHT COMMITTEE'S APPOINTMENT OF YOUNT, HYDE & BARBOUR, P.C. AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANT OF THE COMPANY FOR 2014. Issuer Yes For For PACIFIC PREMIER BANCORP, INC. PPBI 69478X105 5/27/2014 4/1/2014 Annual 1 Election of Directors. Nominees: 1) KENNETH A. BOUDREAU Issuer Yes For For 2) JOHN J. CARONA Issuer Yes For For 3) STEVEN R. GARDNER Issuer Yes For For 4) JOSEPH L. GARRETT Issuer Yes For For 5) JOHN D. GODDARD Issuer Yes For For 6) JEFF C. JONES Issuer Yes For For 7) MICHAEL L. MCKENNON Issuer Yes For For 2 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAME EXECUTIVE OFFICERS. Issuer Yes For For 3 TO APPROVE, THE AMENDMENT TO THE COMPANY'S 2012 LONG-TERM INCENTIVE PLAN. Issuer Yes For For 4 TO RATIFY THE APPOINTMENT OF VAVRINEK, TRINE, DAY & CO., LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For MERCK & CO.,INC. MRK 58933Y105 5/27/2014 3/31/2014 Annual 1 Election of Directors. Nominees: 1) LESLIE A. BRUN Issuer Yes For For 2) THOMAS R. CECH Issuer Yes For For 3) KENNETH C. FRAZIER Issuer Yes For For 4) THOMAS H. GLOCER Issuer Yes For For 5) WILLIAM B. HARRISON JR. Issuer Yes For For 6) C. ROBERT KIDDER Issuer Yes For For 7) ROCHELLE B. LAZARUS Issuer Yes For For 8) CARLOS E. REPRESAS Issuer Yes For For 9) PATRICIA F. RUSSO Issuer Yes For For 10) CRAIG B. THOMPSON Issuer Yes For For 11) WENDELL P. WEEKS Issuer Yes For For 12) PETER C. WENDELL Issuer Yes For For 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Yes For For 4 SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Holder Yes For Against 5 SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Holder Yes Against For OLD POINT FINANCIAL CORPORATION OPOF 5/27/2014 3/18/2014 Annual 1 Election of Directors. Nominees: 1) STEPHEN C. ADAMS Issuer Yes For For 2) JAMES READE CHISMAN Issuer Yes For For 3) RUSSELL SMITH EVANS, JR Issuer Yes For For 4) MICHAEL A. GLASSER Issuer Yes For For 5) DR. ARTHUR D. GREENE Issuer Yes For For 6) JOHN CABOT ISHON Issuer Yes For For 7) JOHN B. MORGAN, II Issuer Yes For For 8) LOUIS G. MORRIS Issuer Yes For For 9) DR. H. ROBERT SCHAPPERT Issuer Yes For For 10) ROBERT F. SHUFORD, SR. Issuer Yes For For 11) ROBERT FL. SHUFORD, JR. Issuer Yes For For 12) ELLEN CLARK THACKER Issuer Yes For For 13) JOSEPH R. WITT Issuer Yes For For 2 TO APPROVE, IN AN ADVISORY, NON-BINDING VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Issuer Yes For For 3 TO RATIFY THE APPOINTMENT OF YOUNT, HYDE & BARBOUR, P.C. AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For FIRST SOUTHERN BANCORP, INC. FSOF 33644N102 5/28/2014 4/11/2014 Special 1 TO CONSIDER AND VOTE UPON A PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER DATED JANUARY 29, 2014 ("MERGER AGREEMENT") BY AND BETWEEN THE COMPANY AND CENTERSTATE BANKS, INC. ("CENTERSTATE") PURSUANT TO WHICH THE COMPANY WILL MERGE WITH AND INTO CENTERSTATE, WITH CENTERSTATE AS THE SURVIVING COMPANY IN THE MERGER ("MERGER PROPOSAL"). Issuer Yes For For TO CONSIDER AND VOTE UPON A PROPOSAL OF THE BOARD OF DIRECTORS TO ADJOURN OR POSTPONE THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER PROPOSAL ("ADJOURNMENT PROPOSAL"). Issuer Abstain Abstain Abstain CHEVRON CORPORATION CVX 5/28/2014 4/2/2014 Annual 1 Election of Directors. Nominees: 1) L.F. DEILY Issuer Yes For For 2) R.E. DENHAM Issuer Yes For For 3) A.P. GAST Issuer Yes For For 4) E. HERNANDEZ, JR. Issuer Yes For For 5) J.M. HUNTSMAN, JR. Issuer Yes For For 6) G.L. KIRKLAND Issuer Yes For For 7) C.W. MOORMAN Issuer Yes For For 8) K.W. SHARER Issuer Yes For For 9) J.G. STUMPF Issuer Yes For For 10) R.D. SUGAR Issuer Yes For For 11) C. WARE Issuer Yes For For 12) J.S. WATSON Issuer Yes For For 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 CHARITABLE CONTRIBUTIONS DISCLOSURE Holder Yes Against For 5 LOBBYING DISCLOSURE Holder Yes Against For 6 SHALE ENERGY OPERATIONS Holder Yes Against For 7 INDEPENDENT CHAIRMAN Holder Yes Against For 8 SPECIAL MEETINGS Holder Yes For Against 9 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Holder Yes Against For 10 COUNTRY SELECTION GUIDELINES Holder Yes Against For OLD LINE BANCSHARES, INC. OLBK 67984M100 5/28/2014 4/7/2014 Annual 1 Election of Directors. Nominees: 1) CRAIG E. CLARK* Issuer Yes For For 2) G. THOMAS DAUGHERTY* Issuer Yes For For 3) GAIL D. MANUEL* Issuer Yes For For 4) GREGORY S. PROCTOR, JR.* Issuer Yes For For 5) SUHAS R. SHAH* Issuer Yes For For 6) THOMAS H. GRAHAM# Issuer Yes For For 2 TO RATIFY THE APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS INDEPENDENT PUBLIC ACCOUNTANTS TO AUDIT THE FINANCIAL STATEMENTS OF OLD LINE BANCSHARES, INC. FOR 2014. Issuer Yes For For 3 TO APPROVE A NON-BINDING ADVISORY PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Issuer Yes For For MACKINAC FINANCIAL CORPORATION MFNC 5/28/2014 4/21/2014 Annual 1 Election of Directors. Nominees: 1) DENNIS B. BITTNER Issuer Yes For For 2) JOSEPH D. GAREA Issuer Yes For For 3) KELLY W. GEORGE Issuer Yes For For 4) L. BROOKS PATTERSON Issuer Yes For For 2 A PROPOSAL TO APPROVE THE AMENDED AND RESTATED ARTICLES OF INCORPORATION. Issuer Yes Against Against 3 A PROPOSAL TO APPROVE ARTICLE X, PROCESS OF AMENDING THE AMENDED AND RESTATED ARTICLES OF INCORPORATION. Issuer Yes Against Against 4 A PROPOSAL TO APPROVE IN A NON-BINDING ADVISORY VOTE THE CORPORATION'S COMPENSATION OF EXECUTIVES, AS DISCLOSED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Issuer Yes For For 5 TO RATIFY THE APPOINTMENT OF PLANTE & MORAN, PLLC AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2014. Issuer Yes For For 6 TO ADJOURN THE ANNUAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN FAVOR OF PROPOSALS 2 AND 3. Issuer Abstain Abstain Abstain WAL-MART STORES, INC. WMT 6/6/2014 4/11/2014 Annual 1 Election of Directors. Nominees: 1) AIDA M. ALVAREZ Issuer Yes For For 2) JAMES I. CASH, JR. Issuer Yes For For 3) ROGER C. CORBETT Issuer Yes For For 4) PAMELA J. CRAIG Issuer Yes For For 5) DOUGLAS N. DAFT Issuer Yes For For 6) MICHAEL T. DUKE Issuer Yes For For 7) TIMOTHY P. FLYNN Issuer Yes For For 8) MARISSA A. MAYER Issuer Yes For For 9) C. DOUGLAS MCMILLON Issuer Yes For For 10) GREGORY B. PENNER Issuer Yes For For 11) STEVEN S REINEMUND Issuer Yes For For 12) JIM C. WALTON Issuer Yes For For 13) S. ROBSON WALTON Issuer Yes For For 14) LINDA S. WOLF Issuer Yes For For 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Issuer Yes For For 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION Issuer Yes For For 4 REQUEST FOR INDEPENDENT CHAIRMAN POLICY Holder Yes Against For 5 REQUEST FOR ANNUAL REPORT ON RECOUPMENT OF EXECUTIVE PAY Holder Yes Against For 6 REQUEST FOR ANNUAL REPORT ON LOBBYING Holder Yes Against For CATERPILLAR INC. CAT 6/11/2014 4/14/2014 Annual 1 Election of Directors. Nominees: 1) DAVID L. CALHOUN Issuer Yes For For 2) DANIEL M. DICKINSON Issuer Yes For For 3) JUAN GALLARDO Issuer Yes For For 4) JESSE J. GREENE, JR. Issuer Yes For For 5) JON M. HUNTSMAN, JR. Issuer Yes For For 6) PETER A. MAGOWAN Issuer Yes For For 7) DENNIS A. MUILENBURG Issuer Yes For For 8) DOUGLAS R. OBERHELMAN Issuer Yes For For 9) WILLIAM A. OSBORN Issuer Yes For For 10) EDWARD B. RUST, JR. Issuer Yes For For 11) SUSAN C. SCHWAB Issuer Yes For For 12) MILES D. WHITE Issuer Yes For For 2 RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014. Issuer Yes For For 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Yes For For 4 APPROVE THE CATERPILLAR INC. 2014 LONG-TERM INCENTIVE PLAN. Issuer Yes For For 5 APPROVE THE CATERPILLAR INC. EXECUTIVE SHORT-TERM INCENTIVE PLAN. Issuer Yes For For 6 STOCKHOLDER PROPOSAL - REVIEW OF GLOBAL CORPORATE STANDARDS. Holder Yes Against For 7 STOCKHOLDER PROPOSAL - SALES TO SUDAN. Holder Yes Against For 8 STOCKHOLDER PROPOSAL - CUMULATIVE VOTING. Holder Yes For Against JPMORGAN TRUST I CJPXX 6/10/2014 Special 1 Election of Trustees/Directors. Nominees: 1) DR. MATTHEW GOLDSTEIN Issuer Yes For For 2) JOHN F. FINN Issuer Yes For For 3) ROBERT J. HIGGINS Issuer Yes For For 4) PETER C. MARSHALL Issuer Yes For For 5) MARY E. MARTINEZ Issuer Yes For For 6) MARILYN MCCOY Issuer Yes For For 7) MITCHELL M. MERIN Issuer Yes For For 8) WILLIAM G. MORTON, JR. Issuer Yes For For 9) DR. ROBERT A. ODEN, JR. Issuer Yes For For 10) MARIAN U. PARDO Issuer Yes For For 11) FREDERICK W. RUEBECK Issuer Yes For For 12) JAMES J. SCHONBACHLER Issuer Yes For For 13) FRANKIE D. HUGHES Issuer Yes For For FREEPORT-MCMORAN COPPER & GOLD INC. FCX 35671D857 6/17/2014 4/21/2014 Annual 1 Election of Directors. Nominees: 1) RICHARD C. ADKERSON Issuer Yes For For 2) ROBERT J. ALLISON, JR. Issuer Yes For For 3) ALAN R. BUCKWALTER, III Issuer Yes For For 4) ROBERT A. DAY Issuer Yes For For 5) JAMES C. FLORES Issuer Yes For For 6) GERALD J. FORD Issuer Yes For For 7) THOMAS A. FRY, III Issuer Yes For For 8) H. DEVON GRAHAM, JR. Issuer Yes For For 9) LYDIA H. KENNARD Issuer Yes For For 10) CHARLES C. KRULAK Issuer Yes For For 11) BOBBY LEE LACKEY Issuer Yes For For 12) JON C. MADONNA Issuer Yes For For 13) DUSTAN E. MCCOY Issuer Yes For For 14) JAMES R. MOFFETT Issuer Yes For For 15) STEPHEN H. SIEGELE Issuer Yes For For 16) FRANCES FRAGOS TOWNSEND Issuer Yes For For 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Issuer Yes For For 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Yes For For 4 APPROVAL OF THE FREEPORT-MCMORAN COPPER & GOLD INC. ANNUAL INCENTIVE PLAN. Issuer Yes For For 5 STOCKHOLDER PROPOSAL REGARDING THE SELECTION OF A CANDIDATE WITH ENVIRONMENTAL EXPERTISE TO BE RECOMMENDED FOR ELECTION TO THE BOARD OF DIRECTORS. Holder Yes Against For SQUARE 1 FINANCIAL, INC. SQBK 90SQF1991 6/24/2014 Annual 1 Election of Directors. Nominees: 1) PAUL R. BURKE Issuer Yes For For 2) JOHN T. PIETRZAK Issuer Yes For For 3) W. KIRK WYCOFF Issuer Yes For For 2 THE RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITORS FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2014 Issuer Yes For For SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) First Opportunity Fund, Inc. By: /s/ Stephen C. Miller Stephen C. Miller President (Principal Executive Officer) Date: August 29, 2014
